DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wedge-shaped crystal strips and the annular PET system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-4, 6-8, and 10 are objected to because of the following informalities:  The claims lack any kind of punctuation and are therefore difficult to parse. See e.g. claim 2 which recites “wherein the heterogeneous detector module includes several cuboids first crystal strips and second crystal strips which are closely arranged in sequence to construct a cuboids and divide the heterogeneous detector module into two parts one of which is constituted by the first crystal strips another of which is constructed by the second crystal strips.”  Claims 3-4, 6-8, and 10 are similarly lacking in punctuation where some punctuation is necessary.
Claim 7 additionally recites “the according to claim 5” in the preamble. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1, and all dependent claims thereof recites the limitations “...at least two heterogeneous detector modules each of which includes at least two kinds of crystal strips; the crystal strips are closely arranged and are provided with different detection performances levels 
The recitation of “the crystal strips” lacks proper antecedent basis in the claims because the claim sets forth “at least two heterogeneous detector modules each of which includes at least two kinds of crystal strips.” There is no indication which of the possible 4 or more different kinds of crystal strips are being referred to by the later use of “the crystal strips” and “crystal strips.” For example, it is not clear if “the crystal strips are closely arranged” is referring to the at least two kinds of crystal strips within a single one of the detector modules being closely arranged or if this phrase refers to crystal strips in adjacent detector modules being closely arranged. 
Additionally, the limitation “wherein different detection performances levels for crystal strips comprise one or more of the parameters of detection performances of crystal strips being in different levels” is difficult to parse. 
Claim 2, and all dependent claims thereof, recites the limitation “the heterogeneous detector module,” where claim 1 sets forth that there are at least two heterogeneous detector modules. Therefore, this limitation lacks proper antecedent basis in the claims.
Claim 2, and all dependent claims thereof, recites the limitation “wherein the heterogeneous detector module includes several cuboids first crystal strips and second crystal strips.” It is unclear if “several cuboids first crystal strips” and/or “second crystal strips” refer to the “at least two kinds of crystal strips” set forth in claim 1 or if these are additional crystal strips. 
Claim 2, and all dependent claims thereof, recites the limitation “...several cuboids first crystal strips and second crystal strips which are closely arranged in sequence to construct a cuboids and divide the heterogeneous detector module into two parts....” It is unclear if this 
Claim 3 recites the limitation “the first strips crystal.” This limitation lacks proper antecedent basis in the claims.
Regarding claim 6, the recitation of “the crystal strips” lacks proper antecedent basis in the claims because claim 1 sets forth “at least two heterogeneous detector modules each of which includes at least two kinds of crystal strips.” There is no indication which of the possible 4 or more different kinds of crystal strips are being referred to by the later use of “the crystal strips” and “crystal strips.” For example, it is not clear if “crystal strips are closely arranged” is referring to the at least two kinds of crystal strips within a single one of the detector modules being closely arranged or if this phrase refers to crystal strips in adjacent detector modules being closely arranged. It is further unclear if “an arc-shaped heterogeneous detector module” is the same as or distinct from “at least two heterogeneous detector modules” as set forth in claim 1 and if “multiple heterogeneous detector modules” includes the arc-shaped heterogeneous detector module and the at least two heterogeneous detector modules or if there are multiple arc-shaped heterogeneous detector modules.
Claim 9 recites “wherein the material of crystal strips is...,” but it is unclear which of the potentially 4 or more different kinds of crystal strips are being referenced. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “prosthesis” in claim 10 appears to be used by the claim to mean “imaging phantom” or “calibration phantom,” while the accepted meaning is “1. An artificial device used to replace a missing body part, such as a limb, tooth, eye, or heart valve. 2. Replacement of a missing body part with such a device.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, 5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Silva Rodrigues et al. (US PG Pub. No. US 2016/0209515 A1, Jul. 21, 2016) (hereinafter “Da Silva Rodrigues”).
Regarding claim 1: Da Silva Rodrigues discloses a three-dimensionally heterogeneous PET system comprising at least two heterogeneous detector modules each of which includes at least two kinds of crystal strips ([0060] - "hybrid scintillator array" of combination PET/SPECT is considered to be "heterogeneous PET" in the absence of any more specific limitations); the crystal strips are closely arranged and are provided with different detection performances levels for different kinds of crystal strips and same detection performances levels for same kind of crystal strips ([0060], [0061], [0077]); parameters of detection performances of crystal strips comprise energy resolution, density, size and light output ([0077]), wherein different detection performances levels for crystal strips comprise one or more of the parameters of detection performances of crystal strips being in different levels ([0077]).
Regarding claim 2: Da Silva Rodrigues discloses the three-dimensionally heterogeneous PET system according to claim 1, wherein the heterogeneous detector module includes several cuboids first crystal strips and second crystal strips which are closely arranged in sequence to construct a cuboids and divide the heterogeneous detector module into two parts one of which is constituted by the first crystal strips another of which is constructed by the second crystal strips (figures 7, 8, 13, 14).
Regarding claim 5: Da Silva Rodrigues discloses the three-dimensionally heterogeneous PET system according to claim 1, wherein the heterogeneous detector modules form an annular structure in the space (figure 1).

Regarding claim 9: Da Silva Rodrigues discloses the three-dimensionally heterogeneous PET system according to claim 1, wherein the material of crystal strips is one or more selected from the group consisting of LaBr3, LSO, LYSO, LuYAP, BaF2, GSO, LFS and LuI3 ([0020], [0077]).
Regarding claim 10: Da Silva Rodrigues discloses the three-dimensionally heterogeneous PET system according to claim 1. While Da Silva Rodrigues does not describe a step of providing a prosthesis, Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the system of Da Silva Rodrigues is considered capable of being provided with a prosthesis as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva Rodrigues et al. (US PG Pub. No. US 2016/0209515 A1, Jul. 21, 2016) (hereinafter “Da Silva Rodrigues”).
Regarding claims 3 and 4: Da Silva Rodrigues teaches the three-dimensionally heterogeneous PET system according to claim 2, wherein the first strips crystal and the second crystal strips are in different sizes ([0076]). Da Silva Rodrigues further teaches various typical size ranges for scintillator crystal cross-sections including 1mm and 2-4mm with typical lengths from 8-12mm and 12-25mm ([0077]). Moreover, the number of crystals is necessarily a function of the size of the crystals and the size of the array.

However, the size and number of scintillator crystals is a results-effective variable which influences both spatial resolution and stopping efficiency (as evidenced by Moses, William W. "Fundamental limits of spatial resolution in PET." Nuclear Instruments and Methods in Physics Research Section A: Accelerators, Spectrometers, Detectors and Associated Equipment 648 (2011): S236-S240 and Cherry, Simon R., and Magnus Dahlbom. "PET: physics, instrumentation, and scanners." In PET, pp. 1-117. Springer, New York, NY, 2006).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art (In re Aller, 105 USPQ 233). Since the dimensions and numbers of crystals are results-effective variables and since the prior art discloses similar and overlapping ranges for the values in question, and in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to optimize the dimensions and numbers of the crystals in order to obtain the desired resolution and stopping efficiency. 
Regarding claim 7: Da Silva Rodrigues teaches the according to claim 5 but is silent on the diameter and length of the annular structure as well as the number of detector modules. However, the size (diameter, length and number of detector modules) of a PET detector structure is a results effective variable which influences the imaging quality (due to non-collinearity), the geometric efficiency, and the spatial resolution (as evidenced by Moses, William W. "Fundamental limits of spatial resolution in PET." Nuclear Instruments and Methods in Physics Research Section A: Accelerators, Spectrometers, Detectors and Associated Equipment 648 (2011): S236-S240 and Cherry, Simon R., and Magnus Dahlbom. "PET: physics, instrumentation, and scanners." In PET, pp. 1-117. Springer, New York, NY, 2006).
In re Aller, 105 USPQ 233). Since the array diameter, length and number of detector modules are results-effective variables, and in the absence of any evidence of criticality or unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to optimize the array diameter, length and number of detector modules in order to obtain the desired imaging quality (due to non-collinearity), the geometric efficiency, and the spatial resolution.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva Rodrigues et al. (US PG Pub. No. US 2016/0209515 A1, Jul. 21, 2016) (hereinafter “Da Silva Rodrigues”) in view of Li et al. (US PG Pub. No. US 2018/0184992 A1, Jul. 5, 2018) (hereinafter “Li”).
Regarding claim 6: Da Silva Rodrigues teaches the three-dimensionally heterogeneous PET system according to claim 5 where different kinds of crystal strips are closely arranged in sequence to constitute an arc-shaped heterogeneous detector module, multiple heterogeneous detector modules constitute an annular three-dimensionally heterogeneous PET system (figure 1), but is silent on wherein the crystal strips are provided with wedge-shape.
Li, in the same field of endeavor, teaches an annular ring of detector elements having a wedge shape ([0058]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the crystals of Da Silva Rodrigues to have a wedge shape as taught by Li in order for the crystals to more closely fit together without any gaps when arranged in an annular array since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Li.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (CN 10461475 A, May 13, 2015) – teaches a three-dimensional heterogeneous detector module including at least two kinds of crystal strips the crystal strips are closely arranged and are provided with different detection performances levels for different kinds of crystal strips and same detection performances levels for same kind of crystal strips; parameters of detection performances of crystal strips comprise energy resolution, density, size and light output, wherein different detection performances levels for crystal strips comprise one or more of the parameters of detection performances of crystal strips being in different levels.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793